United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1847
                                    ___________

Jessie J. Johnson,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Harvey Yates,                            *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: March 27, 2007
                                 Filed: March 28, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Jessie Johnson appeals the district court’s1 dismissal of his complaint against
Harvey Yates, a judge in the Circuit Court of Phillips County, Arkansas. Johnson
alleged that Judge Yates knew that a defendant in Johnson’s state-court lawsuit was
lying to the court at a hearing, but failed to hold the defendant in contempt of court.
We agree with the district court that Judge Yates was protected by absolute judicial
immunity. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (per curiam).

      Accordingly, we affirm the dismissal. See 8th Cir. R. 47B.
                     ______________________________


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.